317 S.W.3d 484 (2010)
In re: Johnny Hinojos LUNA, Relator.
No. 07-10-0222-CV.
Court of Appeals of Texas, Amarillo, Panel B.
June 24, 2010.
Johnny Hinojos Luna, Amarillo, pro se.
Ana Estevez, Amarillo, pro se.
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
BRIAN QUINN, Chief Justice.
Pending before the court is the application of Johnny Hinojos Luna, for a writ of mandamus. The petition is a request for us to order the Honorable Ana Estevez, 251st District Court, to act on his motion for "Nunc Pro Tunc," wherein he claimed that he did not receive jail time credit while awaiting trial. We dismiss the petition as moot.
On June 14, 2010, we directed Judge Estevez to respond to relator's petition for mandamus. On June 18, 2010, Judge Estevez filed her response which included an "Order Granting Jail Time Credit Nunc Pro Tunc," wherein she granted relator's motion and allotted him the requested jail time credit.[1]
Accordingly, we do not reach the merits of the issues raised, and the petition for writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333, 334 (Tex.App.-Houston [1st Dist.] 2001, orig. proceeding).

Attachment

NO. 33,548-C
THE STATE OF TEXAS
VS.
JOHNNY HINOJOS LUNA
TDCJ# 00548300
IN THE 251ST DISTRICT COURT IN AND FOR POTTER COUNTRY, TEXAS

ORDER GRANTING JAIL TIME CREDIT NUNC PRO TUNC
In being called to the attention of the Court that the Defendant, JOHNNY HINOJOS LUNA, in the above styled and numbered cause is entitled to receive credit for the following dates calendar time pursuant to Art. 42.03, Texas Code of Criminal Procedure, to writ:
01-03-1994 to 12-05-1995 (date of sentence)
It is ORDERED, ADJUDGED AND DECREED by this Court that the sentence in the above numbered and styled cause be corrected to reflect that the Defendant is credited these days in custody.
The Clerk is hereby ORDERED to send a certified copy of the Order to the Texas Department of Criminal and a certified copy of the Order to the Records Department, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107.
Signed this 17th day of June, 2010.
*485 
NOTES
[1]  A copy of the trial court's order is attached to this opinion.